The opinion of the Court was delivered by
Knox, J.
This case differs from Detwiler v. Casselberry, 5 W. & Ser. 179, in this: There the Court dismissed the application for the benefit of the insolvent laws, for the reason that the oath was taken before the próthonotary; and this was held to be a forfeiture of the bond. Here the affidavit to the petition, as originally filed, was taken before the same officer, and for this the Court was about to dismiss the petition; but, upon being satisfied that the oath was in fact taken in open Court, a new affidavit, properly administered, was permitted to be appended to the petition, and the hearing continued'until the next term, when the applicant was duly discharged.
It would perhaps have been better to have amended the jurat nunc pro tunc: but the proceeding was directed by the Court, and the defendant’s right should not be prejudiced by any defect as to form. The result was, the continuation of the hearing and final discharge upon the application, which, under the authority of Sheets v. Hawk, 14 Ser. & R. 173, is conclusive that the applicant had complied with all things required by law to entitle him to a discharge.
Upon the undisputed facts of the case, the defendants were entitled to a verdict.
Judgment reversed and venire de novo awarded.